Boyce, J.:
Rev. Code 1915, §4028, requires every justice of the peace to set down in his docket, among other matters, “the cause of action’’ of every action commenced before him. The obvious purpose of the requirement is to reasonably inform the defendant of the nature and character of the demand which he is called on to meet or defend. The statement of the cause of action as “assumpsit for $16.08’’ does not so inform the defendant; for from such statement it does not appear whether the action is based on an express or implied promise, or contract, for the payment of money, delivery of produce, goods, wares or merchandise, or for personal labor, hire or service, or for any other cause of action within the jurisdiction of a justice of the peace. Crawford v. England, 2 Houst. 171; Guarantee Fund, etc., v. Henderson, 3 Pennewill, 159, 50 Atl. 535; Ralph,Adm’r., v. Pennel, 4 Houst. 542.
The judgment is reversed.